Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant was working for the Highway Department for the State of Illinois on the 27th day of April, 1929, and in the course of his employment while being transported from his work on the truck of the Highway Department on State Highway No. 11 between East St. Louis and Carlinville, it appears that claimant was seriously injured on account of the driver who drove off the highway and in endeavoring to get back the truck skidded and the truck was thrown around and threw claimant off the truck. In falling he received a complete fracture of the skull. There is no question raised as to the accident happening while in the course of employment by the defendant. It is claimed that claimant has not been able on account of such accident to do any labor; that he lost the sight of his left eye. He claims that he paid $1,087.60 for medical and hospital services of which the State has paid $476.10 and he is making claim for the balance, in accordance with the Workmen’s Compensation Act. The court being fully advised in the premises is of the opinion that claimant is entitled to award in view of all the facts and circumstances in the case. Therefore the court recommends that claimant be allowed the sum of $3,500.00.